 



Exhibit 10.4
EXECUTION VERSION
INTERCOMPANY SUBORDINATION AGREEMENT
          This INTERCOMPANY SUBORDINATION AGREEMENT, dated as of February 9,
2007 (as may be amended, restated, supplemented, replaced or otherwise modified
from time to time, the “Agreement”, is entered into by and among COVANTA ENERGY
CORPORATION, a Delaware corporation (the “Company”), COVANTA HOLDING
CORPORATION, a Delaware corporation (“Holding”), CERTAIN SUBSIDIARIES OF
COMPANY, as Guarantor Subsidiaries under and as defined in the Credit Agreement
(defined below) (collectively, the “Guarantor Subsidiaries,” and together with
the Company and Holding, the “Covanta Parties”), CERTAIN OTHER SUBSIDIARIES OF
COMPANY as Excluded Subsidiaries or Unrestricted Subsidiaries under and as
defined in the Credit Agreement (defined below) (collectively, the
“Non-Guarantor Subsidiaries”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties (as such term is defined in the Credit Agreement defined below).
RECITALS:
          WHEREAS, each capitalized term used but not otherwise defined herein
shall have the meaning assigned to such term in the Credit and Guaranty
Agreement dated as of the date hereof (as the same may hereafter be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”) by and among the Company, Holding and certain of the other
Covanta Parties, the Lenders from time to time party thereto, the Administrative
Agent and certain other parties thereto;
          WHEREAS, pursuant to the Credit Agreement and the Permitted Hedge
Agreements, the Company and certain other Covanta Parties shall owe the
Obligations to the Secured Parties;
          WHEREAS, certain of the Covanta Parties are or may become indebted to
each other and Non-Guarantor Subsidiaries pursuant to the Intercompany Master
Note identified on Exhibit A hereto (the Indebtedness of each of the Covanta
Parties to any other Covanta Party or any Non-Guarantor Subsidiary, now existing
or hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the “Intercompany
Indebtedness”); and
          WHEREAS, the obligations of the Secured Parties under the Credit
Agreement and the Permitted Hedge Agreements are subject to the condition, among
others, that the Intercompany Indebtedness be subordinated to the Senior
Indebtedness (as defined below) in the manner set forth herein.
          NOW, THEREFORE, intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
          1. Subordination of Liabilities. Each Covanta Party, for itself, its
successors and assigns, covenants and agrees, and each holder of Intercompany
Indebtedness by its acceptance thereof likewise covenants and agrees, that the
payment of the principal of, and

 



--------------------------------------------------------------------------------



 



interest on, and all other amounts owing in respect of, Intercompany
Indebtedness is hereby expressly subordinated, to the extent and in the manner
hereinafter set forth, to the indefeasible payment in full in cash or discharge
in full of Senior Indebtedness in cash and cash collateralization of any
outstanding letters of credit thereunder. The subordination provisions set forth
herein shall constitute a continuing offer to all persons who, in reliance upon
such provisions, become holders of, or continue to hold, Senior Indebtedness,
and such provisions are made for the benefit of the holders of Senior
Indebtedness, and such holders are hereby made obligees hereunder to the same
extent as if their names were written herein as such, and they and/or each of
them may proceed to enforce such provisions.
          “Senior Indebtedness” means, at any time, the Obligations as such term
is defined in the Credit Agreement, but excluding indemnification and other
contingent obligations (other than contingent reimbursement obligations in
respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability and no claim or demand for payment
has been made (and, in the case of indemnification obligations, no notice for
indemnification has been issued by the indemnitee) at such time.
          2. Covanta Parties Not to Make Payments with Respect to Intercompany
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash or discharged in full, or such
payment duly provided for in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness, including cash collateralization of any
outstanding letters of credit thereunder, before any payment is made on account
of the principal of (including installments thereof), or interest on, or any
amount otherwise owing in respect of, Intercompany Indebtedness. Each holder of
Intercompany Indebtedness hereby agrees that, so long as an Event of Default has
occurred and is continuing, no amounts owing in respect of Intercompany
Indebtedness shall be made, asked, demanded, sued for, or otherwise taken,
accepted or received (it being understood that such actions may be taken prior
to the maturity of any Senior Indebtedness (whether at stated maturity, by
acceleration or otherwise) so long as no Event of Default has occurred and is
continuing).
          (b) In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 2, any Covanta Party shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, Intercompany Indebtedness at a time when payment is not permitted by
said subsection (a), such payment shall be held by the holder of such
Intercompany Indebtedness, in trust for the benefit of, and shall be paid
forthwith over and delivered to, the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which Senior
Indebtedness may have been issued, as their respective interests may appear, for
application pro rata to the payment of all Senior Indebtedness remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash and cash
collateralize any outstanding letters of credit thereunder in accordance with
the terms of such Senior Indebtedness, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Indebtedness. Without in
any way modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the relevant Covanta

 



--------------------------------------------------------------------------------



 



Party shall give holders of Intercompany Indebtedness prompt written notice of
any maturity of Senior Indebtedness after which such Senior Indebtedness remains
unsatisfied.
          3. Intercompany Indebtedness Subordinated to Prior Payment of all
Senior Indebtedness on Dissolution, Liquidation or Reorganization of any Covanta
Party. Upon any distribution of assets of any Covanta Party that constitute
Collateral upon any dissolution, winding up, liquidation or reorganization of
such Covanta Party (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
     (a) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness of the principal thereof, premium, if any,
and interest (including, without limitation, all interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided in the governing documentation whether or not such interest
is an allowed claim in such proceeding) and all other amounts due thereon before
the holders of Intercompany Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of Intercompany Indebtedness,
     (b) any payment or distribution of assets of such Covanta Party of any kind
or character that constitute Collateral, whether in cash, property or
securities, to which holders of Intercompany Indebtedness would be entitled
except for the subordination provisions set forth herein, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives under the agreements
pursuant to which Senior Indebtedness may have been issued, to the extent
necessary to make payment in full of all Senior Indebtedness remaining unpaid,
after giving effect to any concurrent payment or distribution to the holders of
such Senior Indebtedness; and
     (c) in the event that, notwithstanding the foregoing provisions of this
Section 3, any payment or distribution of assets of such Covanta Party of any
kind or character that constitute Collateral, whether in cash, property or
securities, shall be received by holders of Intercompany Indebtedness on account
of principal of, or interest or other amounts due on, Intercompany Indebtedness
before all Senior Indebtedness is paid in full in cash or in a manner
satisfactory to the holder or holders of such Senior Indebtedness or otherwise
discharged in full, or effective provisions made for its payment, such payment
or distribution shall be received and held in trust for and shall be paid over
to the holders of Senior Indebtedness remaining unpaid or unprovided for or
their representative or representatives under the agreements pursuant to which
Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness or otherwise discharged in full, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

 



--------------------------------------------------------------------------------



 



          Without in any way modifying the subordination provisions set forth
herein or affecting the subordination effected hereby, such Covanta Party shall
give prompt written notice to holders of Intercompany Indebtedness of any
dissolution, winding up, liquidation or reorganization of such Covanta Party
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise).
          4. Furtherance of Subordination. If any proceeding referred to in
Section 3 above is commenced by or against any Covanta Party:
     (a) the Administrative Agent, acting on behalf of each holder of Senior
Indebtedness, is hereby irrevocably authorized and empowered (in its own name or
in the name of the holders of Intercompany Indebtedness or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under Intercompany Indebtedness or
enforcing any security interest or other lien securing payment of Intercompany
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of or causing enforcement of any of the rights or interests of the
holders of Senior Indebtedness hereunder;
     (b) each holder of Intercompany Indebtedness shall duly and promptly take
such action as the Administrative Agent may request (i) to collect Intercompany
Indebtedness for the account of the holders of Senior Indebtedness and to file
appropriate claims or proofs of claim in respect of Intercompany Indebtedness,
(ii) to execute and deliver to the Administrative Agent such powers of attorney,
assignments or other instruments as the Administrative Agent may request in
order to enable the Administrative Agent to enforce any and all claims with
respect to, and any security interests and other liens securing payment of,
Intercompany Indebtedness, and (iii) to collect and receive any and all payments
or distributions that may be payable or deliverable upon or with respect to
Intercompany Indebtedness; and
     (c) The holders of Senior Indebtedness are hereby authorized to demand
specific performance of this Agreement, whether or not such Covanta Party shall
have complied with any of the provisions hereof applicable to it, at any time
when the holders of Intercompany Indebtedness shall have failed to comply with
any of the provisions of this Agreement applicable to it. Each holder of
Intercompany Indebtedness hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.
          5. Subrogation. Subject to the prior payment or discharge in cash in
full of all Senior Indebtedness, holders of Intercompany Indebtedness shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of any Covanta Party applicable to Senior
Indebtedness until all amounts owing in respect of Intercompany Indebtedness
shall be paid or discharged in full, and for the purpose of such subrogation no
payments or distributions to the holders of Senior Indebtedness by or on behalf
of such Covanta Party or by or on behalf of holders of Intercompany Indebtedness
by virtue of the subordination provisions set forth herein that otherwise would
have been made to the holders of Intercompany

 



--------------------------------------------------------------------------------



 



Indebtedness, shall be deemed to be payment by such Covanta Party to or on
account of Intercompany Indebtedness, it being understood that the subordination
provisions set forth herein are and are intended solely for the purpose of
defining the relative rights of the holders of Intercompany Indebtedness, on the
one hand, and the holders of Senior Indebtedness, on the other hand.
          6. Obligation of the Covanta Parties Unconditional. Nothing contained
in the subordination provisions set forth herein or in the documents evidencing
Intercompany Indebtedness is intended to or shall impair, as between any Covanta
Party and the holders of Intercompany Indebtedness, the obligation of such
Covanta Party, which is absolute and unconditional, to pay to the holders of
Intercompany Indebtedness the principal of and interest on Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights of the
holders of Intercompany Indebtedness and creditors of such Covanta Party other
than the holders of Senior Indebtedness, nor shall anything herein or therein
prevent the holders of Intercompany Indebtedness from exercising all remedies
otherwise permitted by applicable law, subject to the rights, if any, under the
subordination provisions set forth herein of the holders of Senior Indebtedness
in respect of cash, property, or securities of such Covanta Party received upon
the exercise of any such remedy. Upon any distribution of assets of such Covanta
Party referred to herein, the holders of Intercompany Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holders of
Intercompany Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of Senior Indebtedness and
other indebtedness of such Covanta Party, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.
          7. Subordination Rights Not Impaired by Acts or Omissions of any
Covanta Party or Holders of Senior Indebtedness. No rights of any present or
future holders of any Senior Indebtedness to enforce subordination as herein
provided shall at any time in any way be prejudiced or impaired by an act or
failure to act on the part of any Covanta Party or by any act or failure to act
in good faith by any such holder, or by any noncompliance by such Covanta Party
with the terms and provisions of Intercompany Indebtedness, regardless of any
knowledge thereof which any such holder may have or be otherwise charged with.
The holders of Senior Indebtedness may, without in any way affecting the
obligations of the holders of Intercompany Indebtedness with respect thereto, at
any time or from time to time and in their absolute discretion, change the
manner, place or terms of payment of, change or extend the time of payment of,
or renew or alter, any Senior Indebtedness, or amend, modify or supplement any
agreement or instrument governing or evidencing such Senior Indebtedness or any
other document referred to therein, or exercise or refrain from exercising any
other of their rights under Senior Indebtedness including, without limitation,
the waiver of a default thereunder and the release of any collateral securing
such Senior Indebtedness, all without notice to or consent from the holders of
Intercompany Indebtedness.
          8. Additional Subsidiaries. Upon execution and delivery after the date
hereof by any (x) Guarantor Subsidiary of a counterpart signature page hereto,
such Guarantor

 



--------------------------------------------------------------------------------



 



Subsidiary shall become a “Covanta Party” hereunder or (y) Non-Guarantor
Subsidiary of a counterpart signature page hereto, such Non-Guarantor Subsidiary
shall become a “Non-Guarantor Subsidiary” hereunder, in each case with the same
force and effect as if originally named as a Covanta Party or Non-Guarantor
Subsidiary (as applicable) hereunder. The rights and obligations of each Covanta
Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Covanta Party as a party to this Agreement.
          9. Continuing Force and Effect. This Agreement shall continue in force
for so long as any portion of Senior Indebtedness remains unpaid and any
Commitments under the Credit Agreement remain outstanding, it being contemplated
that this Agreement be of a continuing nature.
          10. Modification. Amendments or Waivers. Any and all agreements
amending or changing any provision of this Agreement or the rights of the
holders of Senior Indebtedness hereunder, and any and all waivers or consents
hereunder, shall be made only by written agreement, waiver or consent signed by
the Covanta Parties and the Administrative Agent, acting on behalf of the
holders of Senior Indebtedness.
          11. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
          12. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          13. Successors and Assigns. This Agreement shall inure to the benefit
of the Secured Parties and their respective successors and assigns, as permitted
in the Credit Agreement, and the obligations of the Covanta Parties and the
Non-Guarantor Subsidiaries shall be binding upon their respective successors and
assigns. The duties and obligations of the Covanta Parties and the Non-Guarantor
Subsidiaries may not be delegated or transferred without the written consent of
the Requisite Lenders under the Credit Agreement and any such delegation or
transfer without such consent shall be null and void.
          14. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
          15. Remedies. In the event of a breach by any of the Covanta Parties
or any of the Non-Guarantor Subsidiaries in the performance of any of the terms
of this Agreement, the Administrative Agent, on behalf of the Secured Parties,
may demand specific performance of this Agreement and seek injunctive relief and
may exercise any other remedy available at law or

 



--------------------------------------------------------------------------------



 



in equity, it being recognized that the remedies of the Administrative Agent, on
behalf of the Secured Parties, at law may not fully compensate the
Administrative Agent, on behalf of the Secured Parties, for the damages they may
suffer in the event of a breach hereof.
          16. Notices. All notices, statements, requests and demands and other
communications given to or made among the Covanta Parties, the Non-Guarantor
Subsidiaries, the Administrative Agent or the holders of Senior Indebtedness in
accordance with the provisions of this Agreement shall be given or made as
provided in Section 10.1 of the Credit Agreement.
          17. Termination. Upon indefeasible payment in full of the principal
amount of, all interest on, and all other amounts then due in respect of Senior
Indebtedness, the expiration or termination of all Commitments under the Credit
Agreement and the expiration, cash collateralization or termination of Letters
of Credit under the Credit Agreement, this Agreement shall terminate and be of
no further force and effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

           
COVANTA ENERGY CORPORATION, A DELAWARE CORPORATION, AND EACH OF ITS SUBSIDIARIES
LISTED ON ANNEX A HERETO
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando       
Title:   Authorized Officer    

            COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando       
Title:   Chief Executive Officer and President    

            EACH OF ITS SUBSIDIARIES OF COVANTA ENERGY CORPORATION LISTED ON
ANNEX B HERETO
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando       
Title:   Authorized Officer    

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Robert Anastasio       Name:   Robert Anastasio        Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



ANNEX A TO SIGNATURE PAGE
Guarantor Subsidiaries

              1.   8309 Tujunga Avenue Corp., a California corporation 2.   Amor
14 Corporation, a Delaware corporation 3.   Burney Mountain Power, a California
corporation 4.   Covanta Acquisition, Inc., a Delaware corporation 5.   Covanta
ARC Holdings, Inc., a Delaware corporation 6.   Covanta Bessemer, Inc., a
Delaware corporation 7.   Covanta Cunningham Environmental Support, Inc., a New
York corporation 8.   Covanta Energy Americas, Inc., a Delaware corporation 9.  
Covanta Energy Construction, Inc., a Delaware corporation 10.   Covanta Energy
Group, Inc., a Delaware corporation 11.   Covanta Energy International, Inc., a
Delaware corporation 12.   Covanta Energy Resource Corp., a Delaware corporation
13.   Covanta Energy Services, Inc., a Delaware corporation 14.   Covanta Energy
West, Inc., a Delaware corporation 15.   Covanta Engineering Services, Inc., a
New Jersey corporation 16.   Covanta Geothermal Operations Holdings, Inc., a
Delaware corporation 17.   Covanta Geothermal Operations, Inc., a Delaware
corporation 18.   Covanta Haverhill Properties, Inc., a Massachusetts
corporation 19.   Covanta Heber Field Energy, Inc., a Delaware corporation 20.  
Covanta Hennepin Energy Resource Co., Limited Partnership,     a Delaware
limited partnership
 
  By:   Covanta Energy Resource Corp., its General Partner     21.   Covanta
Hillsborough, Inc., a Florida corporation 22.   Covanta Honolulu Resource
Recovery Venture, a Hawaii General Partnership     By: Covanta Oahu Waste Energy
Recovery, Inc., its General Partner     By: Covanta Projects of Hawaii, Inc.,
its General Partner 23.   Covanta Huntsville, Inc., an Alabama corporation 24.  
Covanta Hydro Energy, Inc., a Delaware corporation 25.   Covanta Hydro
Operations West, Inc., Delaware corporation 26.   Covanta Hydro Operations,
Inc., a Tennessee corporation 27.   Covanta Imperial Power Services, Inc., a
California corporation 28.   Covanta Kent, Inc., a Michigan corporation 29.  
Covanta Lancaster, Inc., a Pennsylvania corporation 30.   Covanta Lee, Inc., a
Florida corporation 31.   Covanta Long Island, Inc., a Delaware corporation 32.
  Covanta Marion Land Corp., an Oregon corporation 33.   Covanta Marion, Inc.,
an Oregon corporation 34.   Covanta Mid-Conn., Inc., a Connecticut corporation
35.   Covanta Montgomery, Inc., Maryland corporation 36.   Covanta New
Martinsville Hydroelectric Corporation, a Delaware corporation

 



--------------------------------------------------------------------------------



 



     
37.
  Covanta New Martinsville Hydro-Operations Corporation, a West Virginia
corporation
38.
  Covanta Oahu Waste Energy Recovery, Inc., a California corporation
39.
  Covanta Onondaga Operations, Inc., a Delaware corporation
40.
  Covanta Operations of Union LLC, a New Jersey limited liability company
41.
  Covanta OPW Associates, Inc., a Connecticut corporation
42.
  Covanta OPWH, Inc., a Delaware corporation
43.
  Covanta Otay 3 Company, a California corporation
44.
  Covanta Pasco, Inc., a Florida corporation
45.
  Covanta Pinellas, Inc., a Florida corporation
46.
  Covanta Plant Services of New Jersey, Inc., a New Jersey corporation
47.
  Covanta Power Development of Mauritius, Inc., a Delaware corporation
48.
  Covanta Power Development, Inc., a Delaware corporation
49.
  Covanta Power Equity Corporation, a Delaware corporation
50.
  Covanta Power International Holdings, Inc., a Delaware corporation
51.
  Covanta Power Pacific, Inc., a California corporation
52.
  Covanta Power Plant Operations, a California corporation
53.
  Covanta Projects of Hawaii, Inc., a Hawaii corporation
54.
  Covanta Projects, Inc., a Delaware corporation
55.
  Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company
56.
  Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability
company
57.
  Covanta RRS Holdings, Inc., a Delaware corporation
58.
  Covanta Secure Services, LLC, a Delaware limited liability company
59.
  Covanta SIGC Energy II, Inc., a California corporation
60.
  Covanta SIGC Energy, Inc., a Delaware corporation
61.
  Covanta SIGC Geothermal Operations, Inc., a California corporation
62.
  Covanta Systems, LLC, a Delaware limited liability company
63.
  Covanta Tampa Bay, Inc., a Florida corporation
64.
  Covanta Tampa Construction, Inc., a Delaware corporation
65.
  Covanta Wallingford Associates, Inc., a Connecticut corporation
66.
  Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership
67.
  Covanta Warren Holdings I, Inc., a Virginia corporation
68.
  Covanta Warren Holdings II, Inc., a California corporation
69.
  Covanta Waste to Energy, LLC, a Delaware limited liability company
70.
  Covanta Water Holdings, Inc., a Delaware corporation
71.
  Covanta Water Systems, Inc., a Delaware corporation
72.
  Covanta Water Treatment Services, Inc., a Delaware corporation
73.
  DSS Environmental, Inc., a New York corporation
74.
  ERC Energy II, Inc., a Delaware corporation
75.
  ERC Energy, Inc., a Delaware corporation
76.
  Generating Resource Recovery Partners L.P., a California limited partnership
77.
  Heber Field Energy II, Inc., a Delaware corporation
78.
  Heber Loan Partners, a California general partnership
 
  By:    ERC Energy, Inc., its General Partner

 
  By:    ERC Energy II, Inc., its General Partner

 



--------------------------------------------------------------------------------



 



     
79.
  LMI, Inc., a Massachusetts corporation
80.
  Mammoth Geothermal Company, a California corporation
81.
  Mammoth Power Company, a California corporation
82.
  Michigan Waste Energy, Inc., a Delaware corporation
83.
  MSW I Sub, LLC, a Delaware limited liability company
84.
  Mt. Lassen Power, a California corporation
85.
  Pacific Energy Operating Group, L.P., a California limited partnership
86.
  Pacific Geothermal Company, a California corporation
87.
  Pacific Oroville Power, Inc., a California corporation
88.
  Pacific Recovery Corporation, a California corporation
89.
  Pacific Wood Fuels Company, a California corporation
90.
  Three Mountain Operations, Inc., a Delaware corporation
91.
  Three Mountain Power, LLC, a Delaware corporation
92.
  UAH Management Corp., a New York corporation

 



--------------------------------------------------------------------------------



 



ANNEX B TO SIGNATURE PAGE
Non-Guarantor Subsidiaries

     
1.
  Covanta Alexandria /Arlington, Inc., a Virginia corporation
2.
  Covanta Babylon, Inc., a New York corporation
3.
  Covanta Bristol, Inc., a Connecticut corporation
4.
  Covanta Energy Corporation, a Delaware corporation
5.
  Covanta Fairfax, Inc., a Virginia corporation
6.
  Covanta Haverhill Associates, a Massachusetts corporation
7.
  Covanta Haverhill, Inc., a Massachusetts corporation
8.
  Covanta Holding Corporation, a Delaware corporation
9.
  Covanta Huntington Limited Partnership, a Delaware corporation
10.
  Covanta Huntington Resource Recovery One Corp., a Delaware corporation
11.
  Covanta Huntington Resource Recovery Seven Corp., a Delaware corporation
12.
  Covanta Indianapolis, Inc., a Indiana corporation
13.
  Covanta Lake II, Inc., a Florida corporation
14.
  Covanta Omega Lease, Inc., a Delaware corporation
15.
  Covanta Onondaga Five Corp., a Delaware corporation
16.
  Covanta Onondaga Four Corp., a Delaware corporation
17.
  Covanta Onondaga Limited Partnership, a Delaware corporation
18.
  Covanta Onondaga Three Corp., a Delaware corporation
19.
  Covanta Onondaga Two Corp., a Delaware corporation
20.
  Covanta Onondaga, Inc., a New York corporation
21.
  Covanta Projects of Wallingford, L.P., a Delaware corporation
22.
  Covanta SBR Associates, a Massachusetts corporation
23.
  Covanta Stanislaus, Inc., a California corporation
24.
  Covanta Union, Inc., a New Jersey corporation
25.
  Covanta Waste to Energy Asia Investments, Mauritius
26.
  Haverhill Power, LLC, a Massachusetts corporation
27.
  Olmec Insurance Ltd., Bermuda
28.
  OPI Quezon, LLC, a Delaware corporation
29.
  Pacific Energy Resources Incorporated, a California corporation
30.
  Pacific Hydropower Company, a California corporation
31.
  Penstock Power Company, a California corporation
32.
  Covanta ARC LLC (formerly known as American Ref-Fuel Company LLC), a Delaware
corporation
33.
  Covanta Ref-Fuel Management LLC (formerly known as ARC Ref-Fuel Management
LLC), a Delaware corporation
34.
  Covanta Ref-Fuel Management II, LLC (formerly known as Covanta Ref-Fuel
Management II, Inc. formerly known as ARC Ref-Fuel Management II, Inc.), a
Delaware corporation
35.
  Covanta ARC Company (formerly known as American Ref-Fuel Company (a general
partnership)), a Delaware corporation
36.
  Covanta Hempstead LLC (formerly known as ARC Hempstead LLC), a Delaware
corporation

 



--------------------------------------------------------------------------------



 



     
37.
  Covanta Hempstead II, LLC (formerly known as Covanta Hempstead, Inc. formerly
known as ARC Hempstead II, Inc.), a Delaware corporation
38.
  Covanta Hempstead Company (formerly known as American Ref-Fuel Company of
Hempstead), a New York corporation
39.
  Covanta Essex LLC (formerly known as ARC Essex LLC), a Delaware corporation
40.
  Covanta Essex II, LLC (formerly known as Covanta Essex II, Inc. formerly known
as ARC Essex II, Inc.), a Delaware corporation
41.
  Covanta Essex Company (formerly known as American Ref-Fuel Company of Essex
County), a New Jersey corporation
42.
  Covanta SECONN LLC (formerly knwn as ARC SECONN LLC), a Delaware corporation
43.
  Covanta Connecticut (S.E.), LLC (formerly known as Covanta Connecticut (S.E.),
Inc. formerly known as ARC of Connecticut (S.E.), Inc.), a Delaware corporation
44.
  Covanta Southeastern Connecticut, L.P. (formerly known as ARC of Southeastern
Connecticut, L.P.), a Delaware corporation
45.
  Covanta Southeastern Connecticut Company (formerly known as American Ref-Fuel
Company of Southeastern Connecticut), Connecticut corporation
46.
  Covanta Niagara, LLC (formerly known as ARC Niagara LLC), a Delaware
corporation
47.
  Covanta Niagara II, LLC (formerly known as Covanta Niagara II, Inc. formerly
known as ARC Niagara II, Inc.), a Delaware corporation
48.
  Covanta Niagara, L.P. (formerly known as American Ref-Fuel Company of Niagara,
L.P.), a Delaware corporation
49.
  Covanta Operations of SEMASS LLC (formerly known as ARC Operations of SEMASS
LLC), a Delaware corporation
50.
  Covanta Operations of SEMASS II, LLC (formerly known as ARC Operations of 50.
SEMASS II, Inc.), a Delaware corporation
51.
  Covanta SEMASS, L.P. (formerly known as American Ref-Fuel Operations of
SEMASS, L.P.), a Delaware corporation
52.
  Covanta Company of SEMASS, L.P. (formerly known as American Ref-Fuel Company
of SEMASS, L.P.), a Delaware corporation
53.
  Covanta SEMASS LLC (formerly ARC SEMASS LLC), a Delaware corporation
54.
  Covanta SEMASS II, LLC (formerly known as ARC SEMASS II, Inc.), a Delaware
corporation
55.
  SEMASS Partnership, a Massachusetts corporation
56.
  Covanta Delaware Valley LLC (formerly known as ARC Delaware Valley LLC), a
Delaware corporation
57.
  Covanta Delaware Valley II, LLC (formerly known as ARC Delaware Valley II,
Inc.), a Delaware corporation
58.
  Covanta Delaware Valley, L.P. (formerly known as American Ref-Fuel Company of
Delaware Valley, L.P.), a Delaware corporation
59.
  TransRiver LLC (formerly known as ARC TransRiver LLC), a Delaware corporation
60.
  TransRiver II, LLC formerly known as TransRiver II, Inc. f/k/a ARC TransRiver
II, Inc.), a Delaware corporation
61.
  TransRiver Marketing Company, L.P., a Delaware corporation
62.
  TransRiver Portsmouth LLC, a Virginia corporation

 



--------------------------------------------------------------------------------



 



     
63.
  TransRiver Transfer Systems, LLC (formerly known as ARC Transfer Systems LLC),
a Delaware
corporation
64.
  TransRiver Waste LLC (formerly known as ARC Waste LLC), a Delaware corporation
65.
  Covanta Capital District LLC (formerly known as ARC Capital District LLC), a
Delaware
corporation
66.
  Covanta Capital District II LLC (formerly known as ARC Capital District II
LLC), a Delaware
corporation
67.
  Covanta Capital District, L.P. (formerly known as American Ref-Fuel Company of
the Capital District, L.P.), a Delaware corporation
68.
  UAH-Groveville Hydro Associates, a New York corporation
69.
  Covanta Ref-Fuel II LLC (f/k/a Covanta Ref-Fuel II Corp.), a Delaware
corporation
70.
  Covanta Ref-Fuel Holdings LLC (formerly known as Ref-Fuel Holdings LLC), a
Delaware corporation
71.
  MSW Energy Erie LLC, a Delaware corporation
72.
  MSW Energy Holdings LLC, a Delaware corporation
73.
  MSW Energy Holdings II LLC, a Delaware corporation
74.
  MSW Energy Finance Co., Inc., a Delaware corporation
75.
  MSW Energy Finance Co. II, Inc, a Delaware corporation
76.
  MSW Energy Hudson LLC, a Delaware corporation
77.
  Covanta Development Company LLC (formerly known as American Ref-Fuel Company
of Camden LLC), a Delaware corporation
78.
  Edison (Bataan) Cogeneration Corporation, Philippines
79.
  Hidro Operaciones Don Pedro S.A., Costa Rica
80.
  Covanta Energy India (Balaji) Limited, Mauritius
81.
  Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.), Mauritius
82.
  Covanta Energy India (Samalpatti) Ltd., Mauritius
83.
  Covanta Energy Philippine Holdings, Inc., Philippines
84.
  Ogden Power Development-Cayman, Inc., Cayman Islands
85.
  Covanta Philippines Operating, Inc., Cayman Islands
86.
  Madurai Power Corporation Pvt. Ltd., India
87.
  Covanta Bangladesh Operating Ltd., Bangladesh
88.
  Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.),
Mauritius
89.
  Covanta Energy China (Alpha) Ltd., Mauritius
90.
  Linan Ogden-Jinjiang Cogeneration Co. Ltd., China
91.
  Covanta Waste to Energy Asia Ltd. (f/k/a Covanta Energy China (Beta) Ltd.),
Mauritius
92.
  Covanta Energy China (Delta) Ltd., Mauritius
93.
  Taixing Ogden-Yanjiang Cogeneration Co. Ltd., China
94.
  Covanta Energy China (Gamma) Ltd., Mauritius
95.
  Covanta One Ltd., Mauritius
96.
  Covanta Five Ltd., Mauritius
97.
  Covanta Samalpatti Operating Pvt. Ltd., India
98.
  Covanta Madurai Operating Pvt. Ltd., India
99.
  Covanta Waste to Energy, a Delaware corporation

 



--------------------------------------------------------------------------------



 



     
100.
  Goa Holdings Ltd., Mauritius
101.
  Magellan Cogeneration, Inc., Philippines
102.
  Enereurope Holdings III, B.V., Netherlands
103.
  Ogden Energy (Gulf) Limited , Mauritius
104.
  Ogden Energy India (Bakreshwar) Ltd., Mauritius
105.
  Bal-Sam India Holdings, Ltd., Mauritius
106.
  Covanta Energy India (CBM) Ltd., Mauritius
107.
  Covanta Two Ltd., Mauritius
108.
  Covanta Cayman (Sahacogen) Ltd., Cayman Islands
109.
  Covanta Three Ltd., Mauritius
110.
  Covanta Cayman (Rojana) Ltd., Cayman Islands
111.
  Covanta Four Ltd., Mauritius
112.
  Power Operations and Maintenance Ltd., Bermuda
113.
  Covanta India Operating Pvt. Ltd., India
114.
  Ogden Taiwan Investments Ltd., Mauritius
115.
  Covanta Mauritius O&M Ltd. (formally known as OPDB, Ltd., Cayman Islands
116.
  Covanta Energy India Pvt. Ltd., India
117.
  Covanta Energy (Thailand) Ltd., Thailand
118.
  Covanta Energy Asia Pacific Ltd., Hong Kong
119.
  Covanta Energy Limited, United Kingdom
120.
  Covanta Italy Holding, S.r.l., Italy
121.
  Covanta Italy I S.r.l., Italy
122.
  Covanta Italy II S.r.l., Italy

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Intercompany Indebtedness
Master Intercompany Promissory Note dated February 9, 2007 made by each of the
Covanta Parties

 